Citation Nr: 1442137	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-21 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to a compensable initial evaluation for bilateral hearing loss prior to November 4, 2010 and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a June 2009 application for benefits, the Veteran claimed entitlement to service connection for bilateral hearing loss.  The December 2009 rating decision, in part, granted service connection for hearing loss of the right ear and assigned a noncompensable evaluation, effective from June 23, 2009.  It denied entitlement to service connection for left ear hearing loss.  In a November 2010 statement, the Veteran requested a re-evaluation of his hearing and the RO appeared to interpret such as a claim for an increased rating for right ear hearing loss and service connection for left ear hearing loss.  However, the Veteran initially filed a claim for entitlement to service connection for bilateral hearing loss in June 2009, as noted above, the claim for left ear hearing loss originates from such rather than the subsequent November 2010 statement.  

In a January 2014 rating decision, the RO granted service connection for left ear loss and granted a 20 percent evaluation for bilateral hearing loss, effective November 4, 2010.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his bilateral hearing loss disability and the Veteran has not been granted the maximum benefit allowed; thus, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2014, and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, it is at least as likely as not that arthritis with degenerative disc disease of the lumbosacral spine was incurred during active duty.

2.  Prior to November 4, 2010, left ear hearing loss "disability" was not demonstrated, and right ear hearing loss was manifested by Level I hearing acuity.

3.  From November 4, 2010, the Veteran's bilateral hearing loss, at its most severe, was manifested by Level VII hearing acuity in the right ear and Level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis with degenerative disc disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1101, 1112. 1113, 1131, 1154(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for a compensable staged initial evaluation for bilateral hearing loss prior to November 4, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86 Diagnostic Code 6100 (2013).

3.  The criteria for a staged initial evaluation in excess of 20 percent for bilateral hearing loss from November 4, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86 Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable grant herein which grants entitlement to service connection for a back disability, further discussion as to compliance with VA's duties to notify and assist with respect to this specific claim, including pursuant to 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.

However, with respect to the appeal for higher initial ratings for bilateral hearing loss, such arose from a disagreement with the initial evaluation assigned following the grant of service connection for right ear hearing loss and the subsequent grant of service connection for left ear hearing loss.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3) (2013).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment (STRs) records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records have been obtained and are associated with the claims file.  The Veteran's STRs were not obtained, and are presumed lost.  The law provides that when, through no fault of the Veteran, records under the control of the government are unavailable, the duty to assist is heightened.  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  VA must advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements.  Id.  The Veteran was notified that a fire may have destroyed his STRs via letters in June 2009 and August 2012.  The Veteran has, during the pendency of his claim, submitted, a NA Form 13055, personal statements and lay statements by others in support of his claim.  Moreover, the Board notes that as service connection has already been granted for bilateral hearing loss and this appeal involves an increased evaluation, such records are not pertinent to the claim.  

Additionally, VA satisfied the duty to assist the Veteran by providing audiological examinations to the Veteran in November 2009, December 2010, and November 2013.  These VA audiological examination reports provided clinical findings necessary to determine if an increased rating for the Veteran's service-connected bilateral hearing loss was warranted in the context of the rating criteria.  These reports also provided findings as to the impact of his service-connected hearing loss on the Veteran's daily life as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant, 23 Vet. App. at 492-96.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in July 2014, the issue of an increased rating for bilateral hearing loss was fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue of an increased rating for bilateral hearing loss.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his appeal for an increased rating for his service-connected hearing loss.  As such, appellate review may proceed without prejudice to the Veteran.  

II.  Merits of the Claim

A.  Service Connection for a Back Disability

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

During his July 2014 hearing, and in multiple other statements associated with the claims file, the Veteran asserted he injured his back when he fell off a truck during service.  He further alleges that he has experienced back problems since this in-service injury.

As noted above, the Veteran's service treatment records are no longer available for review.  However, his Form DD-214 indicated his military occupational specialty was heavy weapons infantryman.  In a lay statement received by VA in September 2009, the Veteran's spouse of almost 46 years indicated that the Veteran had complained about his back as long as she can remember.  Additional statements from the Veteran's friends, also received by VA in September 2009, indicated a history of back pain.  Specifically, one friend, of around 20 years, reported the Veteran has had constant trouble with his back.

VA treatment records, including a January 2013 VA treatment record, reported that the Veteran stated he injured his back during service and has had back injuries over the years.  An April 2012 VA treatment reported the Veteran had back problems since he was young, that he injured his back during service and injured it again in civilian life.  VA treatment records provide various diagnoses for the Veteran's back.  A November 2011 VA treatment record noted chronic back pain, lumbar spondylosis and degenerative disc disease.  These diagnoses are reflected in other VA treatment records.  A September 2009 VA x-ray examination of the spine produced an impression of lumbar spondylosis and disc space narrowing.  A November 2013 VA x-ray examination revealed diffuse lumbar disc space narrowing with osteophyte formation at L2-L3 and L4-L5.  The November 2013 VA spine examiner, characterized the Veteran's back disability as degenerative arthritis of the spine.  The examiner opined that the Veteran's back disability was at least as likely as not related to his active military service.  As rationale, it was noted that although service treatment records were not available, his buddy statements substantiate his claim, and treatment records show continuity of treatment and care for the back.

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to report that he experienced back pain and related symptoms, as they are based on his experience and personal knowledge that come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Likewise, other eyewitnesses of record are competent to report what they saw and heard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  In this case, the Board finds no reason to believe that the statements of the Veteran, his spouse and friends are less than credible.  

Thus, evidence tends to show a continuity of back pain since service.  As the evidence shows that the Veteran presently has arthritis with degenerative disc disease of the lumbosacral spine, 38 C.F.R. § 3.303(b) is a possible avenue for substantiating the claim because arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  Relevant to whether the Veteran's arthritis with degenerative disc disease of the lumbosacral spine is directly related to his period of active service, the November spine 2013 examiner concluded that the Veteran's arthritis with degenerative disc disease of the lumbosacral spine was as likely as not related to active service.  While the Board notes that the November 2013 VA spine examiner did not review the claims file, the VA examiner did review Providence VA medical records.  These records, as noted above, do indicate that the Veteran did experience a back injury post service.  Additionally, while the November 2013 VA spine examiner also indicated the Veteran reported he had a buddy statement substantiating his claim, the Board notes, as described above, the Veteran had provided statements from his friends and spouse corroborating his claim.  Moreover, there is no medical evidence of record to rebut the November 2013 VA spine examiner's opinion in favor of the Veteran's claim or to otherwise diminish its probative weight.

Given the evidence outlined above, the Board is of the opinion that, at the very least, the point of relative equipoise has been reached in this matter.  The November 2013 VA spine examiner did provide a probative opinion that was definitive and based upon a consistent history provided by the Veteran.  This opinion, coupled with the Veteran's competent and credible report as to the onset of his back disability and the current diagnosis of arthritis with degenerative disc disease of the lumbosacral spine leads the Board to conclude that the Veteran has arthritis with degenerative disc disease of the lumbosacral spine that is etiologically related to his period of active service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has satisfied his burden of showing that he currently has arthritis with degenerative disc disease of the lumbosacral spine as a result of his period of active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Increased Evaluation for Bilateral Hearing Loss

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If the disability more close approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned 38 C.F.R. § 4.7 (2013).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  In light of the audiological examination results of record, however, these provisions do not apply in the Veteran's case.

As noted above, the Veteran's June 23, 2009 claim for service connection resulted in the award of right ear hearing loss and left ear hearing loss.  As such, the rating period for consideration on appeal for bilateral hearing loss disability is from June 23, 2009.  However, as outlined below, left ear hearing loss disability for VA purposes, pursuant to 38 C.F.R. § 3.385, was not demonstrated prior to November 4, 2010.

An October 2009 VA audiology consult indicated audiometric testing; however, the examiner indicated that the test results should be interpreted with caution as the Veteran may have not been responding to puretone at true thresholds.  Additionally, the October 2009 audiology consult note does not indicate if such testing was conducted in accordance with the rating criteria, for example with the speech discrimination test, it is not indicated that such was the Maryland CNC test as specified by the regulations.   There is also a November 2, 2010 VA audiology consult with audiometric testing; however, it is also not clear if such was conducted in the context of the rating criteria.  

A VA audiological examination was afforded to the Veteran in November 2009.  The November 2009 VA examination report revealed that the Veteran had only one auditory threshold measured 26 decibels or greater and no auditory threshold at 40 decibels or above with respect to his left ear.  His Maryland CNC test score was 96 percent in the left ear.  Thus, for the period prior to November 4, 2010, with respect to the left ear it has not been shown that the Veteran has an auditory threshold of 40 decibels or greater for any of the designated frequencies (500, 1000, 2000, 3000, 4000 Hertz), that he had at least three auditory thresholds of 26 decibels or greater for the designated frequencies, or that he had a speech recognition score using the Maryland CNC Test of less than 94 percent.  Diminished hearing is not synonymous with a hearing loss disability for VA purposes and not all hearing loss constitutes hearing loss "disability" for VA purposes.  Thus, the evidence reflects that the Veteran did not have left ear hearing loss disability for VA purposes in the period prior to November 4, 2010.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The November 2009 examination results documented a puretone threshold average of 33.75 for the right ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition score was 98 percent for the right ear.  Based on those results with the utilization of Table VI, the Veteran had level I hearing impairment in the right ear.  Applying the results to Table VII, a zero percent rating is warranted for right ear hearing loss based on the November 2009 audiological examination results.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, in mechanically applying the rating criteria, the Veteran's hearing loss has not been disabling enough to warrant a higher rating in the period prior to November 4, 2010.  The rating criteria simply do not call for a rating in excess of zero percent for this level of hearing impairment for the period prior to November 4, 2010.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

From November 4, 2010, there are two VA audiological examination reports which provided clinical findings in the context of the rating criteria, one examination was conducted in December 2010 and the other was provided in November 2013.  The December 2010 audiological examination did provide a finding of left ear hearing loss disability for VA purposes.  Additionally, the December 2010 VA examination results documented a puretone threshold average of 58.75 for the right ear and 50 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition score was 52 percent for the right ear and 80 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level VII hearing impairment in the right ear and level IV in the left ear.  Applying the results to Table VII, a 20 percent rating is warranted for bilateral hearing loss based on the December 2010 audiological examination results.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, in mechanically applying the rating criteria, the Veteran's bilateral hearing loss has not been disabling enough to warrant an evaluation higher than 20 percent based on the December 2010 VA audiological examination report.  The rating criteria simply do not call for a rating in excess of 20 percent for this level of hearing impairment based on the December 2010 VA audiological examination report.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran was provided a VA audiological examination in November 2013, which documented a puretone threshold average of 74 for the right ear and 68 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition score was 100 percent for the right ear and 92 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level II hearing impairment in the right ear and level II in the left ear.  Applying the results to Table VII, a zero percent rating is warranted for bilateral hearing loss based on the January 2013 VA audiological examination results.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, in mechanically applying the rating criteria, the Veteran's bilateral hearing loss has not been disabling enough to warrant a higher rating than 20 percent in the period from November 4, 2010 with respect to the November 2013 VA audiological examination report.  The rating criteria simply do not support a rating in excess of 20 percent for this level of hearing impairment based on the November 2013 VA audiological examination report.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Although the Veteran is not shown to possess a recognized degree of medical or scientific knowledge to render him competent to provide a medical opinion as to the severity of his hearing loss, his opinion is supported by a later diagnosis by a medical professional and thus, his opinion is afforded some weight.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007).  Additionally, the Veteran is competent to report hearing difficulty as such comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, in applying the above law to the facts of the case, the Board confirms, as determined by the RO in the January 2014 rating decision, that the Veteran is entitled to a 20 percent evaluation for his service-connected bilateral hearing loss from November 4, 2010.  However, as noted above, the rating criteria simply do not support a rating in excess of 20 percent for the Veteran's level of hearing impairment from November 4, 2010.  

The regulations provide that consideration of whether special monthly compensation (SMC) is required when evaluating any claim for impaired hearing.  38 C.F.R. § 4.85(g).  Certain levels of SMC may be awarded for deafness or for deafness in combination with other specified disabilities.  However, as the results from any of the VA examinations do not show that the Veteran is deaf in either ear, a special monthly compensation rating is not warranted.  Id.
 
The above determinations are based upon consideration of applicable rating provisions.  The November 2009 VA audiological examination report described the impact of the Veteran's hearing impairment on his occupation as significant as there was hearing difficulty but no effect on his usual daily activities.  See Martinak, 21 Vet. App. at 455.  It was noted by the December 2010 VA audiological examiner that the Veteran experienced hearing difficulty with significant effects on his occupation but with no effect on his usual daily activities.  In the January 2013 VA audiological examination report, the Veteran reported the functional impact of his hearing loss made it difficult to understanding normal conversation and that he relied on visual cues.  Additionally, in July 2014 testimony, the Veteran described that he turns the volume up on the television, that in a gathering of people, if they are 14 to 15 feet away, he might have issues hearing, but he testified that he can hear sirens when driving.  Such effects do not take the Veteran's case outside the norm as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability (impaired hearing) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the November 2009 and December 2010 VA audiological examination reports noted the effect of the Veteran's hearing loss on his occupation was significant, there was no indication by any examiner, or the Veteran, that he is unemployable due to his bilateral hearing loss.  Accordingly, the Board concludes a claim for TDIU has not been raised.

For the foregoing reasons, the Board finds that there is no basis for a compensable staged initial evaluation for bilateral hearing loss prior to November 4, 2010, or a staged initial evaluation in excess of 20 percent thereafter.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher initial staged ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for arthritis with degenerative disc disease of the lumbar spine is granted.

Entitlement to a compensable staged initial evaluation for bilateral hearing loss prior to November 4, 2010 is denied. 

Entitlement to a staged initial evaluation in excess of 20 percent for bilateral hearing loss from November 4, 2010 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


